DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Objections	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 21-23, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0343498 (“Kalnitsky”) in view of US 2018/0164246 (“Chen”), and as evidenced by admissions in the Instant Application and as evidenced by US 6,471,689 (“Joseph”) for only claim 23.	4
B. Claims 24, 25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnitsky in view of Chen, and as evidenced by admissions in the Instant Application, as applied to claim 21 above, and further in view of US 2016/0334362 (“Liu-362”).	9
C. Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kalnitsky in view of Chen and Liu-362, and as evidenced by admissions in the Instant Application, as applied to claim 24 above, and further in view of US 2015/0069522 (“Zhang”).	11
D. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0227533 (“Lin”).	13
E. Claims 33 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2021/0215683 (“Yang”).	17
F. Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu-362.	23
G. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu-362 and Chen.	25
H. Claims 20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang, as applied to claim 17 above, and further in view of Liu-362.	27
IV. Response to Arguments	28
Conclusion	30


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Objections
Claim 26 is objected to for the following 
Claim 26 is objected to because of the following informalities:  
In line 3, replace “and well region” with “and the well region” to provide clear antecedent basis.
Appropriate correction is required.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


A. Claims 21-23, 27, 28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0343498 (“Kalnitsky”) in view of US 2018/0164246 (“Chen”), and as evidenced by admissions in the Instant Application and as evidenced by US 6,471,689 (“Joseph”) for only claim 23.
Claim 21 reads,
21. (Currently amended) A method, comprising: 
[1a] forming a biologically sensitive field-effect transistor (BioFET) on a semiconductor layer that is disposed on a dielectric layer, the BioFET comprising 
[1b] source/drain regions, a channel region between the source/drain region, and 
[1c] a gate structure on a first side of the channel region;
[2a] forming an interconnect structure over the BioFET, wherein the interconnect structure comprises metal lines and a first heater, and 
[2b] the first heater has a thermal conductivity lower than the metal lines, and 
[2c] the first heater has a rectangular profile from a top view; 
[3] 3etching the dielectric layer to form a sensing well exposing a second side of the channel region; 
[4] forming a biosensing film in the sensing well; 
[5] forming a coating of a selective binding agent over the biosensing film; and 
[6] forming fluid channel walls over the coating of the selective binding agent.

With regard to claim 21, Kalnitsky discloses, generally in Figs. 1, 2B, 3A, 3B,
21. (Currently Amended) A method, comprising: 
[1a] forming a biologically sensitive field-effect transistor (BioFET) 110 [¶¶ 21-22] on a semiconductor layer 104 that is disposed on a dielectric layer 124 [also Figs. 8A-8E; ¶¶ 24, 68], the BioFET 110 comprising 
[1b] source/drain regions 114a, 114b, a channel region 118 between the source/drain region[s] 114a, 114b [¶ 22], and 
[1c] a gate structure 116/118 on a first side of the channel region 118 [¶ 22]; 
[2a] forming an interconnect structure 106 over the BioFET, wherein the interconnect structure comprises metal lines 304 and a first heater 102 [¶¶ 21, 39; Figs. 3A-3B], and 
[2b] the first heater 102  [¶ 21: e.g. titanium aluminum nitride, platinum, indium tin oxide, titanium nitride or a combination thereof] has a thermal conductivity lower than the metal lines 304 [¶ 39: e.g. copper, aluminum copper, aluminum, tungsten], and 
[2c] the first heater has a rectangular profile from a top view [as shown in Figs. 5A, 5B, 5E, 5F; ¶¶ 50-58]; 
[3] etching the dielectric layer 124 to form a sensing well 126 exposing a second side of the channel region 118 [¶ 82; Fig. 10]; 
[4] forming a biosensing film 130 in the sensing well 126 [¶ 84; Fig. 11]; 
[5] 3forming a coating of a selective binding agent 220 over the biosensing film 130 [¶ 35; Fig. 2B]; and 
[6] forming fluid channel walls 318 [¶¶ 60, 78; Fig. 2] ….  

With regard to feature [2b] of claim 21, Kalnitsky, which shares both a common assignee and common inventors with the Instant Application, discloses the same materials for each of the heater (e.g. titanium aluminum nitride, platinum, indium tin oxide, titanium nitride or a combination thereof [Kalnitsky ¶ 21; Instant Specification ¶¶ 48, 62]) and the metal lines of the interconnect structure (e.g. copper [Kalnitsky ¶ 39; Instant Specification ¶¶ 48, 62]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use at least copper for the metal lines 304 because Kalnitsky suggests using copper.
The Instant Specification further admits that the heater materials have a thermal conductivity lower than copper.  Based on the admissions in the Instant Application, then, it is held, absent evidence to the contrary, that the heater 102 materials in Kalnitsky have a lower thermal conductivity than that of the metal line 304 materials, at least for copper if not also for aluminum, aluminum copper, and tungsten.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [6] of claim 21, Kalnitsky does not disclose whether or not the fluid channel walls 318 are formed on the coating 220 on the biosensing film 130.  
Chen and Kalnitsky share a common assignee and common inventors.  Both are drawn to a bioFET.  Chen teach most of the features of claim 21 as follows, 
21. (Currently Amended) A method, comprising: 
[1a] forming a biologically sensitive field-effect transistor (BioFET) 100 on a semiconductor layer 102 that is disposed on a dielectric layer 106, the BioFET 100 comprising 
[1b] source/drain regions 108, 110, a channel region 112 between the source/drain region[s] 118, and 
[1c] a gate structure 116/118 on a first side 102a of the channel region 112 [Chen: ¶¶ 54-56; Fig. 2]; 
[2a] forming an interconnect structure 212 over the BioFET 100, wherein the interconnect structure comprises metal lines 212 and a first heater 202 [¶ 61; Fig. 2; steps 604, 606 in Fig. 6], and 
[2b] the first heater 202 [e.g. TiAlN; ¶ 60] has a thermal conductivity lower than the metal lines [e.g. Cu; ¶ 61], and 
[2c] … [not taught] … 
[3] etching the dielectric layer 106 to form a sensing well 120 exposing a second side 102b of the channel region 112 [Chen: Fig. 6, step 612; ¶¶ 58, 77]; 
[4] forming a biosensing film 122 in the sensing well 120 [Chen: ¶¶ 58, 59, 78; Fig. 1A]; 
[5] 3forming a coating of a selective binding agent 130 over the biosensing film 122 [Chen: ¶¶ 58, 59, 78; Fig. 1A]; and 
[6] forming fluid channel walls 204 [Chen: ¶¶ 60, 78; Fig. 2] over the coating of the selective binding agent 130.  
With regard to feature [6] of claim 21, Chen states that the “gate dielectric 122 and immobilized capture reagent 130 may also be covering the sidewalls of opening 120 and the BOX or dielectric material 106” (¶ 78; emphasis added), which is done before the formation of the fluidic channel 204 (¶ 79); therefore, the fluid channels walls can be both over and directly contacting the “coating of the selective binding agent 130”.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the coating of selective binding agent 220 on the biosensing film 130 in Kalnitsky before forming the fluid channels 318 because Kalnitsky is merely silent to sequence, such that one having ordinary skill in the art would use known sequences suitable for the identical purpose of forming a bioFET having a selective binding agent on a biosensing film, such as the sequence taught in Chen.  So combined, the fluid channel walls 318 in Kalnitsky would be formed over the coating of the selective binding agent 220, as taught in Chen. 
This is all of the features of claim 21.
With regard to claims 27, 28, and 31, Kalnitsky further discloses,
27. (Previously presented) The method of claim 21, further comprising: forming a temperature-sensing device 112 in the semiconductor layer 104 [¶ 23; Figs. 1, 2B, 3A, 3B, 4A-4F].  
28. (Previously presented) The method of claim 27, wherein the temperature-sensing device is a diode in the semiconductor layer [¶¶ 40, 44-46; Figs. 4A-4B].  
31. (Currently amended) The method of claim 21, wherein the first heater 102 in the interconnect structure 106 is copper-free [¶ 21: e.g. titanium aluminum nitride, polysilicon, platinum, indium tin oxide, titanium nitride or a combination thereof].



Claim 22 reads,
22. (Previously presented) The method of claim 21, wherein the coating of the selective binding agent comprises collagen, laminin, fibronectin, and mucopolysaccharides, heparin sulfate, hyaluronidate, chondroitin sulfate.  
Kalnitsky states that the coating of selective binding agent is “capture antibodies 220” (Kalnitsky: ¶ 36).  Chen similarly states that the selective binding agent, i.e. “capture reagent 130” can be an antibody,
An [sic] capture reagent 130 is immobilized on second dielectric layer 122.  In this illustrative embodiment, second dielectric layer 122 is HfO2 or any other suitable dielectric layer.  Immobilized capture reagent 130 is a molecule or compound capable of binding the target analyte or target reagent, which can be directly or indirectly attached to a substantially solid material.  Immobilized capture reagent 130 can be a chemical, and specifically any substance for which there exists a naturally occurring target analyte (e.g., an antibody, polypeptide, DNA, RNA, cell, virus, etc.) or for which a target analyte can be prepared, and the capture reagent can bind to one or more target analytes in an assay. 
 (Chen: ¶ 58; emphasis added)
Chen defines the term antibody for the purposes of the invention in paragraph [0041] and explains that it may further include fibronectin, stating in this regard,
[0045] Antigen binding fragments can also be incorporated into single domain antibodies, maxibodies, minibodies, single domain antibodies, intrabodies, diabodies, triabodies, tetrabodies, v-NAR and bis-scFv (see, e.g., Hollinger and Hudson, Nature Biotechnology 23:1126-1136, 2005). Antigen binding fragments can be grafted into scaffolds based on polypeptides such as fibronectin type III (Fn3) (see U.S. Pat. No. 6,703,199, which describes fibronectin polypeptide monobodies).
(Chen: ¶ 35; emphasis added)
As such, Chen explains that fibronectin is and old and well-known capture reagent.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use fibronectin as the selective binding agent 220 used in Kalnitsky, as directly or indirectly bonded to the biosensing film 130, because Chen indicates that it is old and well known in the art to incorporate fibronectin into antibodies used for the capture reagent, i.e. the claimed “selective binding agent”. 
This is all of the features of claim 22.

Claim 23 reads,
23. (Previously presented) The method of claim 21, wherein the coating of the selective binding agent is porous.
With fibronectin used as the capture reagent 130, it is held, absent evidence to the contrary that the coating is porous, as evidenced by Joseph, which explains the fibronectin is a porous matrix: “A porous extracellular matrix (e.g., collagen, fibrinogen, fibronectin, or hyaluronate with RGD ligands)…”  (Joseph: col. 15, lines 23-25; emphasis added).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

B. Claims 24, 25, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kalnitsky in view of Chen, and as evidenced by admissions in the Instant Application, as applied to claim 21 above, and further in view of US 2016/0334362 (“Liu-362”).
Claims 24 and 25 read,
24. (Currently amended) The method of claim 21, further comprising: forming a second heater in the semiconductor layer.  
25. (Currently amended) The method of claim 24, wherein the second heater is formed simultaneously with the source/drain regions of the BioFET.
The prior art of Kalnitsky in view of Chen, and as evidenced by admissions in the Instant Application, as explained above, teaches each of the features of claim 21.
Kalnitsky does not disclose the features of claims 24 and 25.
Liu-362, like each of Kalnitsky and Chen, teaches a bioFET formed and configured essentially the same way (Liu-362: abstract, ¶¶ ; Figs. 4, 5A, 5B).  In addition, Liu-362 teaches that the heater 113B, which is a doped region of the active semiconductor layer 155 in which the bioFET is formed (Liu-362; Fig. 1B; ¶ 24), can be formed simultaneously during the doping of the source/drain regions 115 of the bioFET: 
[0024] In some embodiments, heating elements 113 are formed by doping active layer 155.  In some embodiments, heating elements 113 are formed together with source/drain regions 115 and have the same dopant concentration profile within active layer 155.  Heating elements 113B of FIG. 1B provide an example.
(Liu-362: ¶ 24; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a second heater in the semiconductor layer 104 of Kalnitsky simultaneously with the forming of the source/drain regions 114a, 114b in the semiconductor substrate 104, in order to consolidate the formation of a heater along with the formation of the source/drain regions 114a, 114b.  Although Kalnitsky discloses a heater 102 formed in the interconnect structure 106 (supra), the benefit would be to provide an additional degree of temperature control of the bioFET, as taught in Liu-362 (abstract), in addition to the temperature control provided by the existing heater 102.  As such, Liu-362 may be seen as an improvement to Kalnitsky, in this aspect.  (See MPEP 2143.)

Claim 38 reads,
38. (New) The method of claim 24, wherein the first heater and the second heater extend in perpendicular directions from the top view.
With regard to the claimed “first heater” formed in the interconnect structure, Kalnitsky shows in Figs. 5A and 5B that the heater 102 extends in perpendicular directions from the top view.  With regard to the claimed “second heaters” formed in the semiconductor layer, Fig. 2 of Liu-362 shows that each of the bioFET in the array includes heaters 113 extending in perpendicular directions from the top view.  As such, the modification of Kalnitsky to include the heaters 113 of Liu-362 formed in the semiconductor layer 104 of Kalnitsky teaches the features of claim 38.

C. Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kalnitsky in view of Chen and Liu-362, and as evidenced by admissions in the Instant Application, as applied to claim 24 above, and further in view of US 2015/0069522 (“Zhang”).
Claim 26 reads,
26. (Currently amended) The method of claim 24, further comprising: 
[1] forming a well region in the semiconductor layer, wherein 
[2] the source/drain regions of the BioFET are formed in the well region, and 
[3] [the] well region is formed simultaneously with the second heater.
The prior art of Kalnitsky in view of Chen and Liu-362, and as evidenced by admissions in the Instant Application, as explained above, teaches each of the features of claim 24.
With regard to claim 26, Kalnitsky further discloses,
26. (Currently amended) The method of claim 24, further comprising: 
[1] forming a well region 120 in the semiconductor layer 104, wherein 
[2] the source/drain regions 114a, 114b of the BioFET 110 are formed in the well region 120 [as shown in Figs. 1, 2B, 3A, 3B; ¶¶ 22, 69], and 
[3] … [not taught] … 

With regard to feature [3] of claim 26, Kalnitsky does not teach that the well region 120 is formed simultaneously with the heater.
As made clear in paragraph [0024] of Liu-362, the doping of the active layer 155 that forms the heater 113B is not limited to simultaneous formation along with the source and drain regions.  As such, although the consolidation would provide one benefit of forming the heater along with the source/drain regions, this limits the control of the sheet resistance of the heater.  As such doping the heater separately from the source/drain regions would allow additional control of the sheet resistance of the heater.  As Liu-362 explains, sheet resistance of the heaters 113 as resistive heating elements—i.e. resistors formed by doping regions of the active semiconductor layer 115—can be chosen to be greater than 1 ohm/square and in others greater than 5 ohm/square (Liu-362: ¶ 22).  
In addition, Liu-362 forms the bioFET circuitry as a CMOS device including both pMOS and nMOS transistors and dopes the semiconductor layer 155 to form the nMOS regions (i.e. a p-well) and the pMOS regions (i.e. an n-well) as the first doping steps (Liu-362: Fig. 8; ¶¶ 15, 73, 81, 96)—as required by claim 26.  Then Liu-362 forms the source/drain regions of the bioFET in either the p-type well or n-type well (Liu-362: Fig. 11; ¶ 99)—as required by feature [2] of claim 26.  Moreover, Liu-362, like Kalnitsky, forms the a PN junction diode as the temperature sensor 111 in the active semiconductor layer 155 by forming one of the n-type or p-type doped regions, i.e. region 107, along with the doping of the well (Fig. 8) and the other 105 along with the doping of the source/drain regions 115 (Liu-362: Fig. 11; ¶ 99).  As such, Liu-362 generally teaches forming the heaters 113 and/or the temperature sensors 111 simultaneously with the other doping processes that form the wells of the CMOS transistors and the source and drain regions 115 of the transistors.
Zhang, like Liu-362, forms resistors 127 and wells 117 of a CMOS device by doping (by implantation) the respective regions (Zhang: Figs. 1; ¶¶ 11).  Also like Liu-362 and Kalnitsky, the substrate may be an SOI substrate (Zhang: ¶¶ 11, 36; Kalnitsky: ¶¶ 24, 68, Fig. 8A).  In addition, Zhang performs the implantation that forms the well 117 and the resistor 127 simultaneously and using the same mask (Zhang: Figs. 2e-2f; ¶ 45: “the well implant forms a transistor well 117 in the transistor region and a resistor well 127 in the resistor region”).
Inasmuch as Kalnitsky teaches that the source and drain regions 114a, 114b can be either n-type or p-type with the well 120 being of opposite conductivity type (Kalnitsky: ¶ 22), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the bioFET device of Kalnitsky as a CMOS device as taught in Liu-362 in order to increase device speed over PMOS or NMOS separately, as is exceedingly well known in the art. 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the claimed “second heater” from either n-type or p-type doping of the active semiconductor layer 104 of Kalnitsky, as taught in Liu-362—while simultaneously doping either of the p-type or n-type wells of the CMOS device, as taught in Zhang—in order to consolidate the formation of the heaters along with a doping process, such as the formation of one of the n-wells or the p-wells, by allowing multiple regions to be formed using a single mask and doping process, thereby saving time and cost, as taught in Zhang.
This is all of the features of claim 26.

D. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0227533 (“Lin”).
Claim 32 reads,
32. (Currently amended) A method, comprising: 
[1] forming source/drain regions in a semiconductor layer that is disposed on a dielectric layer; 
[2a] forming a first heater and a temperature-sensing device in the semiconductor layer, 
[2b] the first heater being laterally spaced apart from the source/drain regions at least by the temperature-sensing device; 
[3] forming a gate structure over a front-side of a channel region between the source/drain regions; 
[4] etching the dielectric layer to form a sensing well over a backside of the channel region; 
[5] forming a biosensing film lining the sensing well; and 
[6] forming a biological material coating layer lining the biosensing film.

With regard to claim 32, Lin discloses, generally in Fig. 31 and associated paragraphs [0105]-[0119],
32. (New) A method, comprising: 
[1] forming source/drain regions 3016, S, D in a semiconductor layer 3006 that is disposed on a dielectric layer 3004 [¶¶ 106, 107]; 
[2a] forming a first heater 3098 in the semiconductor layer 3006, 
[2b] the first heater 3098 being laterally spaced apart from the source/drain regions 3016, S, D [¶ 119] … ; 
[3] forming a gate structure 3012/3014 over a front-side of a channel region 3019 between the source/drain regions 3016, S, D [¶ 107]; 
[4] etching the dielectric layer 3004 to form a sensing well 3055(3060) over a backside 3008 [¶ 106] of the channel region 3019 [¶ 111]; 
[5] 5forming a biosensing film 3065 lining the sensing well 3055(3060) [¶ 112]; and 
[6] forming a biological material coating layer 3090/3082 lining the biosensing film 3065 [¶¶ 117-118].  

With regard to feature [2b] of claim 32, Fig. 31 of Lin does not show the orientation of the source/drain regions 3016, S, D relative to each of the first heater 3098 and the temperature sensor 3095 and does not therefore show whether or not “the first heater 3098 [is] laterally spaced apart from the source/drain regions 3016, S, D at least by the temperature-sensing device 3095” as required by feature [2b].
However, Fig. 36 of Lin shows that each sensor 3510 in the array includes a bioFET 3520 is surrounded by a heaters 3540 at the outer perimeter of each sensor 3510 and that the temperature sensor 3530 is closer to the bioFET than at least two of the heaters 3540.  It is however, recognized that proportions cannot be taken from the drawings without more information from the disclosure.  (See MPEP 2125(II).)  In this regard, Lin states, 
[0119] To further enhance detection capabilities, dual-gate ISFET 3000 includes a temperature sensor 3095 and/or a heater 3098.  Temperature sensor 3095 detects a temperature of device substrate 3002, and heater 3098 heats device substrate 3002.  For example, temperature sensor 3095 measures a temperature of active layer 3006, and heater 3098 heats active layer 3006, for example, until active layer 3006 reaches a temperature (for example, as measured by temperature sensor 3095) that optimizes enzymatic reactions (for example, producing products for reacting with sensing layer 3065) and/or substrate reactions (for example, enhancing reactions between products with sensing layer 3065).  In some implementations, temperature sensor 3530 and/or heater 3540 maintain device substrate 3002 at a temperature that shortens enzymatic reaction time, facilitating early disease detection and/or diagnosis.
(Lin: ¶ 119; emphasis added)
Thus, Lin explains that the temperature at which the enzymatic reactions (e.g.) occur is the critical temperature to know and control, in order to set the temperature of the bioFET to said enzymatic reaction temperature.  However, the enzymatic reactions occur within the solution 3070 in the well 3055(3062) directly over the bioFET (Fig. 31; ¶ 113), thereby making the temperature of the bioFET within the active layer 3006 the critical temperature to measure and control.  In other words, the enzymatic reaction is occurring in the well 3055(3062) of the bioFET—not in the heater 3098 or any other area of the active layer 3006.  As such, in order to get the most accurate measure of the temperature of the bioFET, itself, rather than the rest of the active layer 3006 and the elements therein, particularly the temperature of the heater 3098, one having ordinary skill in the art would understand that the temperature sensor 3095 should be placed as close to the bioFET as possible.  By contrast, if the heater 3098 were positioned closer to the bioFET than the temperature sensor 3095, said temperature sensor 3095 would by provide the temperature of the heater 3098 than the bioFET.  However, because the heater 3098 provides heat while the rest of the device, including the bioFET, dissipates the heat, the temperature of the heater is not necessarily the temperature of the bioFET.  And, again, the temperature of the bioFET needs to be controlled to the enzymatic reaction temperature.
Based on the foregoing, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to space the heater 3098 from the source/drain regions 3016, S, D by at least the temperature sensor 3095 in order to (1) get the most accurate temperature measurement of the bioFET, thereby allowing better temperature control of the bioFET to the enzymatic reaction temperature and (2) to prevent the heater 3098 from interfering with the accurate measurement of the temperature of the bioFET. 
Even in the absence of the scientific principles explained above, it has been held that mere rearrangement of parts is of little patentable significance without evidence of the significance of the rearrangement.  See MPEP 2144.04(VI)(C) citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  

With regard to feature [4] of claim 32, Lin states, “Sensing well 3055 is defined by an opening (trench) 3060 defined in insulating layer 3004 that exposes surface 3008 of active layer 3006” (Lin: ¶ 111).  Defining an opening in the existing insulation layer 3004 of the SOI substrate requires removal of said insulation material which may be defined as etching or is inherently etching.  As evidence, see Figs. 22-23 and paragraph [0083] of Lin showing and stating etching is used to form the opening in the insulation layer 1906 of the SOI substrate 1902 (Lin: Fig. 19, ¶ 77).  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
This is all of the features of claim 32. 

E. Claims 33 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2021/0215683 (“Yang”).
Claims 33 reads,
33. (Previously presented) The method of claim 32, wherein forming the biological material coating layer comprises immersing the biosensing film in a biological material bath.  
The prior art of Lin, as explained above, discloses each of the features of claim 32. 
Lin does not indicate that the biological material is formed on the biosensing film 3065 by immersion in “immersing the biosensing film in a biological material bath”.
As explained above Lin discloses that a linker molecule 3090 is used to bind the biological material coating layer for by the “capture antibody 3082” that makes the bioFET sensitive to the biological analyte 3084/3086 (¶ 117) in the sample being tested, stating,
[0118] Capture antibody 3082 is immobilized on a surface of sensing layer 3065.  In the depicted embodiment, a linker 3090 binds capture antibody 3082 to sensing layer 3065.  Linker 3090 includes any material that can achieve binding with sensing layer 3065 and capture antibody 3082.  For example, linker 3090 can be a bi-functional linker, which includes at least one functional group that reacts with sensing layer 3065 and at least one functional group that reacts with capture antibody 3082.  In some implementations, linker 3090 is a silane linker (for example, including a silane linker molecule).  In some implementations, linker 3090 is a 3-aminopropyltriethoxysilane (APTS) linker (for example, including an APTS molecule).  In some implementations, the at least one functional group for reacting with capture antibody 3082 is an amine functional group. Alternatively, in some implementations, capture antibody 3082 directly binds to sensing layer 3065, eliminating a need for linker 3090. Alternatively, in some implementations, enzyme 3086 is immobilized on the surface of sensing layer 3065, eliminating a need for capture antibody 3082 and detection antibody 3084.
(Lin: ¶ 118; emphasis added)
Yang, like Lin, teaches a bioFET (Yang: ¶ 19; Fig. 1).  Also like Lin, Yang uses APTS (“APTES” in Yang) as the linker molecule 132 to attach “detecting elements 133” which may be antibodies to the biosensing film 131, i.e. the channel 131 of the bioFET 10 (Yang: ¶¶ 24-25).  In addition, Yang teaches each of (1) the biosensing film 131 is first treated with an oxygen plasma to increase the hydrophilicity of the biosensing film 131 (just as in the Instant Application) and (2) sequential submersion, i.e. immersion, in solutions of each of (a) the APTES linker 132, (b) glutaraldehyde, and (c) the antibody detecting element 133 (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sequential immersion the biosensing film 365 of Lin in solutions of the APTS linker 3090 and then glutaraldehyde and then the capture antibody 3082 in order to form the biological material coating layer 3090/3082, because Yang teaches that solution immersion is a suitable means for contacting the biosensing film with each of the linker and biological materials that Lin uses. 
This is all of the features of claim 33. 


Claim 17 reads,
17. (Currently amended) A method, comprising: 
[1] forming a semiconductor-on-insulator (SOI) substrate comprising a semiconductor substrate, a sacrificial substrate and a dielectric layer between the semiconductor substrate and the sacrificial substrate; 
[2] forming source/drain regions in the semiconductor substrate;
[3a] forming a heater and a temperature-sensing device in the semiconductor substrate, 
[3b] wherein the temperature-sensing device is laterally between the heater and the source/drain regions; 
[4] forming a back-end-of-line (BEOL) interconnect structure on a first side of the semiconductor substrate; 
[5] bonding a carrier substrate to the semiconductor substrate through the BEOL interconnect structure; 
[6] after bonding the carrier substrate to the semiconductor substrate, thinning the SOI substrate to remove the sacrificial substrate and to expose the dielectric layer; 
[7] etching the dielectric layer until a second side of the semiconductor substrate is exposed, resulting in a sensing well extending through the dielectric layer and laterally between the source/drain regions; 
[8] 2forming a biosensing film lining the sensing well; and 
[9] immersing the biosensing film in a biological material bath until the biosensing film is coated with a biological material layer.  

With regard to claim 17, Lin discloses, generally in Figs. 18-26 and 31,
17. (Currently amended) A method [1800; Fig. 18], comprising: 
[1] forming a semiconductor-on-insulator (SOI) substrate [1902 in Fig. 19 (¶ 77); 3002 in Fig. 31 (¶ 106)]  comprising a semiconductor substrate [“active layer 1908” in Fig. 19; 3006 in Fig. 31],  a sacrificial substrate [“bulk silicon layer 1904” in Fig. 19 and not shown in Fig. 31 because it is subsequently removed but present initially as explained in ¶ 106 (see explanation below)]  and a dielectric layer [“oxide layer 1906” i.e. BOX in Fig. 19; “oxide layer 3004”, i.e. BOX in Fig. 31]  between the semiconductor substrate 1908, 3006 and the sacrificial substrate 1904; 
[2] forming source/drain regions [1916 in Fig. 19 (¶¶ 78-79); 3016 in Fig. 31 (¶ 107)] in the semiconductor substrate 1908, 3006;
[3a] forming a heater 3098 and a temperature-sensing device 3095 in the semiconductor substrate 3006 [¶ 119; Fig. 31], 
[3b] … [not taught] … 
[4] forming a back-end-of-line (BEOL) interconnect structure [multilayer interconnect “MLI structure 1918” in Fig. 19 (¶ 82); “MLI structure 3030” in Fig. 31] on a first side of the semiconductor substrate 1908, 3006; 
[5] bonding a carrier substrate [2002 in Fig. 20 (¶ 84); 3040 in Fig. 31: “In some implementations, carrier substrate 3040 is similar to carrier substrate 2002” (¶ 110)] to the semiconductor substrate 1908, 3006 through the BEOL interconnect structure 1918, 3030; 
[6] after bonding the carrier substrate 2002, 3040 to the semiconductor substrate 1908, 3006, thinning the SOI substrate to remove the sacrificial substrate 1904 and to expose the dielectric layer 1906, 3004 [¶ 86; Fig. 21]; 
[7] etching the dielectric layer 1906, 3004 until a second side of the semiconductor substrate is exposed, resulting in a sensing well [2302 in Fig. 19 (¶ 88); 3055(3060) in Fig. 31 (¶ 111)]  extending through the dielectric layer 1906, 3004 and laterally between the source/drain regions 1916, 3016; 
[8] 2forming a biosensing film [i.e. 2402 in Figs. 24-26 (¶ 89); 3065 in Fig. 31 (¶ 112)] lining the sensing well 2302 [¶ 89; Fig. 24]; and 
[9] … the biosensing film 3065 is coated with a biological material layer [i.e. “receptor layer” of 2402 (¶¶ 89, 97-98 (Figs. 24, 26) and ¶¶ 27-28, 36, 70-71; antibodies 3090/3082 or 3086 (which may be directly immobilized on 3065) in Fig. 31 (¶ 118)].  

With regard features [1], [2], and [5]-[9] of claim 17, specifically with regard to the SOI substrate and its processing in the embodiments shown in Figs. 18-26 versus in Fig. 31, Lin states that “[d]ual-gate ISFET 3000 may be formed using suitable CMOS process technology, such as described herein” (Lin: ¶ 105), which then includes the process technology shown in Figs. 18-26.  Further in this regard, Lin states, “[i]n some implementations, device substrate 3002 is similar to substrate 1902 described above” (Lin: ¶ 106) and “[i]n some implementations, carrier substrate 3040 is similar to carrier substrate 2002” (Lin: ¶ 110).  As such, there exists a bulk silicon layer in the SOI substrate 3002 that is removed in the same manner as shown in Figs. 20-21, after the bonding of the carrier substrate 3040.  Still further Lin states, and “[s]ensing layer 3065 may be similar to interface layers described herein, such as interface layer 1402 and/or interface layer 2402” (Lin: ¶ 112).  

With regard to feature [3b] of claim 17,
[3b] wherein the temperature-sensing device is laterally between the heater and the source/drain regions;
This feature is obvious for the same reasons as explained above in rejecting feature [2b] of claim 32 over Lin, which is incorporated here.
This is all of the features of claim 17 disclosed in Lin.

With regard to feature [9] of claim 17, Lin does not indicate that the means by which the biological material 3090/3082 or 3086 (i.e. antibodies) are coated onto the biosensing film 3065 is by immersion in a bath. 
Yang is applied here as above to claim 33 for showing that the bath immersion to immobilize the biological material 3090/3082 or 3086 (i.e. antibodies) are coated onto the biosensing film 3065 is obvious.
This is all of the features of claim 17.

Claims 18-19 read,
18. (Original) The method of claim 17, further comprising: performing a surface treatment on the biosensing film to increase hydrophilicity of the biosensing film.  
19. (Original) The method of claim 18, where the surface treatment is performed on the biosensing film prior to immersing the biosensing film in the biological material bath.  
Lin does not teach the features of claims 18-19.  
As explained above, Lin does, however, explain that the biological material, antibody 3082 is attached by linkers 3090, wherein the linker molecules may be “3-aminopropyltriethoxy-silane (APTS)” (Lin: ¶ 118, supra).
As explained above, Yang, like Lin, teaches a bioFET (Yang: ¶ 19; Fig. 1).  Also like Lin, Yang uses APTS (“APTES” in Yang) as the linker molecule 132 to attach “detecting elements 133” which may be antibodies to the biosensing film 131, i.e. the channel 131 of the bioFET 10 (Yang: ¶¶ 24-25).  In addition, Yang teaches each of (1) the biosensing film 131 is first treated with an oxygen plasma to increase the hydrophilicity of the biosensing film 131 (just as in the Instant Application) and (2) sequential submersion, i.e. immersion, in solutions of each of (a) the APTES linker 132, (b) glutaraldehyde, and (c) the antibody detecting element 133 (id.).
It would have been obvious to one of ordinary skill in the art, first treat the biosensing film 3065 of Lin with oxygen plasma in order to make it more hydrophilic because Yang explains that the oxygen-plasma treatment increases the number of silane linker molecules bonded to the biosensing film by forming more hydroxyl groups on the biosensing film, said hydroxyl groups directly reacting with the ethoxysilane groups of the 3-aminopropyltriethoxy-silane (APTES) linker molecule (Yang: ¶ 24).  
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use sequential immersion the biosensing film 3065 of Lin in solutions of the SAM linker (e.g. APTES) and then glutaraldehyde and then any of the biological material, i.e. antibody 3082 of Lin (supra), in order to form the biological material coating layer 3090/3082, because Yang teaches that solution immersion is a suitable means for contacting the biosensing film with each of the linker and biological materials that Lin uses. 
This is all of the features of claim 18 and 19. 

F. Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu-362.
Claim 34 reads,
34. (Currently amended) The method of claim 32, wherein the first heater is a doped region that has a same conductivity type as the source/drain regions.  
The prior art of Lin, as explained above, discloses each of the features of claim 32.
Although Lin shows that the heater 3098 can be formed in the active semiconductor layer 3006 (Lin: Figs. 31, 37), Lin does not explicitly teach heater formation by doping the active semiconductor layer along with the doping to form the source/drain regions. 
As explained above, Liu-362 teaches that the heater 113B, which is a doped region of the active semiconductor layer 155 in which the bioFET is formed, can be formed (Liu-362; Fig. 1B; ¶ 24) can be formed simultaneously during the doping of the source/drain regions 115 of the bioFET: 
[0024] In some embodiments, heating elements 113 are formed by doping active layer 155.  In some embodiments, heating elements 113 are formed together with source/drain regions 115 and have the same dopant concentration profile within active layer 155.  Heating elements 113B of FIG. 1B provide an example.
(Liu-362: ¶ 24; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a heater in the semiconductor substrate 3006 of Lin simultaneously with the forming of the source/drain regions 3016, S, D in the semiconductor substrate 3006, in order to consolidate the formation of a heater along with the formation of the source/drain regions.  The benefit would be to consolidate the processes, thereby saving time and cost, as taught in Liu-362 (abstract).  As such, Liu-362 may be seen as an improvement to Lin, in this aspect.  (See MPEP 2143.)
So done the conductivity type of the heater and the source/drain regions is the same, as explained in Liu-362.
This is all of the features of claim 34.

Claim 35 reads,
35. (Currently amended) The method of claim 32, wherein the first heater is a doped region that has a different conductivity type than the source/drain regions.
As above, Lin does not explicitly teach heater formation by doping the active semiconductor layer and does not therefore teaches the features of claim 35.
As made clear in paragraph [0024] of Liu-362, the doping of the active layer 155 that forms the heater 113B is not limited to simultaneously forming the source and drain regions and gives the same dopant profile.  Nor is the dopant type limited given that Liu-362 merely states that a dopant is used.  As such, although the consolidation would provide one benefit of forming the heater along with the source/drain regions, this limits the control of the sheet resistance of the heater.  As such doping the heater separately from the source/drain regions would allow additional control of the sheet resistance of the heater.  As Liu-362 explains, the sheet resistance can be chosen to be greater than 1 ohm/square and in others greater than 5 ohm/square (Liu-362: ¶ 22).  In addition, Liu-362 forms a CMOS device including both pMOS and nMOS transistors and dopes the semiconductor layer 155 to form the nMOS regions (i.e. a p-well) and the pMOS regions (i.e. an n-well) as the first doping steps (Liu-362: Fig. 8; ¶ 96).  As such, Liu-362 carries out doping steps with each of p-type and n-type dopants.  Thus, one having ordinary skill in the art would understand that the heater could be formed of either p-type or n-type doped silicon.  
Inasmuch as Lin also uses CMOS process technology to make the bioFET (Lin: ¶ 31, e.g.), Lin would also use both p-type and n-type doping.  As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the heater from either n-type or p-type doping of the active semiconductor layer 3006 of Lin, separately from the formation of the source/drain regions of the bioFET in order to separately control the sheet resistance of the heater by separately doping the heater, as explained in Liu-362 (supra), thereby allowing the dopant of the heater to have a conductivity opposite to that of the source/drain regions of the bioFET, since there are only two options.  As such, the selection of the conductivity type of the dopant of the heater is merely a matter of design choice and obvious material selection.  (See MPEP 2143 and 2144.07.)  Moreover, inasmuch as the Instant Application claims that the heater dopant can have the same or different conductivity type as that of the source/drain regions, it is clear that it is not a critical feature of the invention. 
This is all of the features of claim 35.

G. Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Liu-362 and Chen.
Claim 36 reads,
36. (Previously presented) The method of claim 32, further comprising: 
[1] forming an interconnect structure over the semiconductor layer, 
[2] the interconnect structure comprising a second heater formed of a different material than the first heater.
The prior art of Lin, as explained above, discloses each of the features of claim 32.  With regard to claim 36, Lin further discloses, generally in Figs. 31 and 33-35
36. (Previously presented) The method of claim 32, further comprising: 
[1] forming an interconnect structure 3030 [“multi-layer interconnect (MLI) structure 3030”] over the semiconductor layer 3006 [¶ 109; Fig. 31], 
[2] the interconnect structure 3030 comprising a … heater 3098 … [as shown in Figs. 33-35; ¶ 120].
Lin shows in each of Figs. 33-35 that the heater 3098 can be formed in the interconnect structure 3030 over the semiconductor layer 3006 because the gate electrode 3012/3014 is formed over the semiconductor layer 3006 within the dielectric layer 3038 of the MLI structure 3030.  By contrast, Lin shows that the heater 3098 can also be formed in the active semiconductor layer 3006 as shown in Figs. 31 and 37. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form heaters in both the semiconductor active layer 3006 and in the MLI structure 3030 in order to have two different heaters thereby providing better control than heaters in just the semiconductor layer or the MLI structure.  This is consistent with Lin which shows a plurality of heaters 3540 surrounding each bioFET in an array (Lin: Fig. 36; ¶¶ 119, 124).
Then, with regard to feature [2] of claim 36, the only difference is that the first and second heaters must be formed of different materials, which is not taught in Lin.  However, as explained above, Liu-362 teaches forming the heater as a doped region within the active semiconductor layer, which is formed along with the doping to form the source/drain regions, thereby consolidating the heater formation with the source and drains (supra).  As also explained above, Chen teaches forming the heater 202 in the MLI structure 212 from, e.g. TiAlN (supra).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the first heater 3098 of Lin (Figs. 31, 37) in the active layer during the doping to form the source/drain regions in order to consolidate the first heater formation with the formation of the source/drain region, which saves time and cost because the same masking processing would be used.  
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the second heater 3098 of Lin in the MLI structure 212 (Lin: Figs. 33-35) using the materials of Chen, because Chen teaches that TiAlN, inter alia, is a suitable heater material for a bioFET.  
Thus, with the modifications according to Liu-362 and Chen, the first and second heaters in Lin are formed of different materials, i.e. doped Si and TiAlN.
This is all of the features of claim 36.

H. Claims 20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Yang, as applied to claim 17 above, and further in view of Liu-362.
Claims 20 and 37 read,
20. (Currently amended) The method of claim 17, the heater is formed simultaneously with forming the source/drain regions in the semiconductor substrate.
37. (New) The method of claim 17, wherein the heater extends through a full thickness of the semiconductor substrate.
The prior art of Lin in view of Yang, as explained above, discloses each of the features of claim 17. 
Lin does not disclose the features of claims 20 and 37.
As explained above, Liu-362, like Lin, teaches a bioFET formed and configured essentially the same way (Liu-362: abstract, ¶¶ ; Figs. 4, 5A, 5B).  In addition, Liu-362 teaches that the heater 113B, which is a doped region extending through the full thickness of the active semiconductor substrate 155 in which the bioFET is also formed (Liu-362; Fig. 1B; ¶ 24) can be formed simultaneously during the doping of the source/drain regions 115 of the bioFET: 
[0024] In some embodiments, heating elements 113 are formed by doping active layer 155.  In some embodiments, heating elements 113 are formed together with source/drain regions 115 and have the same dopant concentration profile within active layer 155.  Heating elements 113B of FIG. 1B provide an example.
(Liu-362: ¶ 24; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the heater 3098 of Lin in the semiconductor substrate 3006 of Lin simultaneously with the forming of the source/drain regions 3016 in the semiconductor substrate 3006, the heater 3098, like the source/drain regions 3016 extending through the entire thickness of the semiconductor substrate 3006, in order to consolidate the formation of a heater 3098 along with the formation of the source/drain regions 3016.  The benefit would be to provide consolidate the process steps of forming the heater 3098 and the source/drain regions 3016, thereby reducing the number of masking steps, which saves time and money.  As such, Liu-362 may be seen as an improvement to Lin, in this aspect.  (See MPEP 2143.)
This is all of the features of claims 20 and 37.

IV. Response to Arguments
Applicant’s amendments to each of independent claims 17, 21, and 32 overcome each of the rejections under 35 USC 102(a)(1) over each of Liu-755 (claim 17), Chen (claims 21 and 27-31), and Lin (claim 32).  However, new grounds or rejection have been provided in view of new prior art, i.e. Kalnitsky, which is used as the primary reference to reject independent claim 21 and its dependent claims 22-28, 31, and 38.  In addition, the rejection under 35 USC 102(a)(1) of claim 17 over Liu-755 is replaced with the rejection above under 35 USC 103 over Lin in view of Yang.  Dependent claims 18-20 and 37 are also premised on Lin in view of Yang (claims 18-19) and Liu-362 (claims 20 and 37).
In addition, the rejection under 35 USC 102(a)(1)  of claim 32 over Lin is replaced with the rejection above under 35 USC 103 over Lin.  While Examiner agrees that Fig. 31 of Lin, taken in isolation, does not show the newly added feature of claim 32, i.e. that “the first heater [is] laterally spaced apart from the source/drain regions at least by the temperature-sensing device”, Examiner respectfully submits that this newly claimed arrangement is obvious for the reasons indicated in the rejection above, which Applicant has not yet had an opportunity to address.  Applicant should bear in mind that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at ___, 82 USPQ2d at 1396.  And finally, the “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”  Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  As such, the guidance provided in Lin for controlling the enzymatic reaction temperature occurring in the well of the bioFET provides sufficient guidance to one having ordinary skill in the art—having ordinary creativity—to space the heater 3098 from the source/drain regions 3016 the temperature sensor 3095 in order to obtain a more accurate temperature measurement of the bioFET rather than the temperature of the rest of the active layer and to prevent the heater from interfering with the temperature measurement of the actual bioFET (Lin: Fig. 31).  In addition, the obviousness of the arrangement of the heater 3098 and the temperature sensor 3095 relative to the source/drain regions 3016 is supported by the legal precedent explained in the rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814